            Case 1:20-cv-05700-VEC Document 51 Filed 11/23/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 11/23/2020
 -------------------------------------------------------------- X
 4 WALLEBITDA, LLC, t/a THE AINSWORTH, :
 JOHN SULLIVAN,                                                 :
                                                                :
                                                 Plaintiffs, :
                                                                :   20-CV-5700 (VEC)
 v.                                                             :
                                                                :        ORDER
 MATTHEW SHENDELL, FONDUE 26, LLC,                              :
 RONBON, LLC, AINS NASHVILLE, LLC,                              :
 AINS KC, LLC, AINSPH, LLC, AINSWORTH :
 GRILLE PORTAL, LLC, AINS IP COMPANY, :
 LLC, PAIGE HOSPITALITY GROUP, LLC, and :
 AINS HOLDING COMPANY LLC,                                      :
                                                                :
                                                 Defendants :
                                                                :
 .------------------------------------------------------------- X
 -
VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing on Defendants’ motion for a preliminary injunction is scheduled

for November 30, 2020 at 10:00 a.m.;

       IT IS HEREBY ORDERED THAT: Due to a scheduling conflict, the hearing will be

held on November 30, 2020 at 5:00 p.m. Links to appear via video will be sent directly to

counsel. Members of the public may attend the hearing by dialing (917) 933-2166, using the

conference ID 302140769. Any recording of the hearing is strictly prohibited.



SO ORDERED.
                                                   _________________________________
Date: November 23, 2020                            VALERIE CAPRONI
      New York, NY                                 United States District Judge




                                          Page 1 of 1
